THE THIRTEENTH COURT OF APPEALS

                                   13-17-00349-CV


International Insurance Company of Hannover SE as Subrogee to Association of United
                                States Postal Lessors
                                           v.
   Wal-Mart Stores, Inc., Wal-Mart Stores Texas, L.P., and Wal-Mart Associates, Inc.


                                   On Appeal from the
                     105th District Court of Nueces County, Texas
                          Trial Cause No. 2015DCV-1631-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, International Insurance Company of Hannover SE as Subrogee to

Association of United States Postal Lessors.

      We further order this decision certified below for observance.

August 2, 2018